34 F.3d 1074
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kevin Neal COX, Defendant-Appellant.
No. 93-50509.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 15, 1994.Decided Aug. 29, 1994.

1
Before:  WALLACE, Chief Judge, REINHARDT, Circuit Judge, and TANNER,* District Judge.


2
MEMORANDUM**


3
Cox appeals the imposition of a 275-month sentence following his guilty plea to possession with intent to distribute cocaine base in violation of 21 U.S.C. Sec. 841(a)(1).  He challenges the district court's denial of funds to obtain transcripts of his prior convictions, arguing that he was denied the constitutional right to collaterally attack his convictions.


4
In United States v. Fondren, No. 93-50470, slip. op. 9133 (9th Cir.  August 12, 1994), we held that pursuant to  Custis v. United States, 114 S.Ct. 1732 (1994), a defendant has no right at his federal sentencing proceeding to challenge the constitutionality of prior convictions used to enhance his federal sentence, unless those convictions were obtained in violation of the right to counsel.  In the district court, Cox did not challenge the statements in the presentence report that he was represented by counsel at the time of his prior convictions, nor does he make any such contentions on appeal.  Accordingly, Cox's arguments are foreclosed by Fondren.


5
AFFIRMED.



*
 The Honorable Jack E. Tanner, United States District Judge for the Western District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3